HEDRICK, Judge.
The only issue which this court must decide in this case is whether the denial of defendant’s motion to suppress was proper. The record discloses the defendant wrote and mailed a letter to a prison inmate then housed in a high security area. At the time the defendant wrote and mailed the letter in which he recounted *812his criminal act, he was not in the custody of the State, but the letter in question was addressed to an inmate in a North Carolina prison unit as follows: “Cornelius Brislin, 977 Camp Road, Salisbury, N. C. 28144,” the mailing address of the Piedmont Correctional Center.
As the defendant contends, the Fourth Amendment does, in some cases, prohibit search and seizure of mail. Olmstead v. United States, 277 U.S. 438 (1928). However, the Fourth Amendment protects only against unreasonable searches and seizures, Terry v. Ohio, 392 U.S. 1 (1968), and correctional authorities have a recognized right to make reasonable inspection of incoming mail to prison inmates, Procunier v. Martinez, 416 U.S. 396 (1974).
A key to determining the reasonableness of a search or seizure is the individual’s expectation of privacy. For example, one who knowingly exposes an object to the public in his own home or office removes it from Fourth Amendment protection. Katz v. United States, 389 U.S. 347 (1967). Likewise in this case, and especially in light of the above stated law allowing prison officials to make reasonable inspections of inmates’ incoming mail, the defendant removed the letter from Fourth Amendment protection when he mailed it to an individual he knew to be a prison inmate. The defendant not only sent the letter to a prison unit but placed the words “twenty gauge shotgun loaded” in clear view at the top of the fourth page. It was this phrase which caught the eye of the officer examining the prisoner’s mail. These words along with a recently thwarted escape plan prompted the officer to read the entire letter. Therefore, not only did the defendant have no reasonable expectation of privacy, but also the officer’s search and seizure of the letter was reasonable under the circumstances. He inadvertently uncovered the information in the process of examining the pages of the letter for contraband and read the letter only after detecting words that raised a reasonable suspicion of danger especially in a high security area which recently had discovered one escape plot.
We note that this is not an instance where a prisoner is complaining that his outgoing mail has been censored. The addressee has asserted no right nor made any complaint. This is a case where the author of a letter sent to an inmate in a penal institution is asserting that he had a protected reasonable expectation *813of privacy under the Fourth Amendment. We hold that such an expectation of privacy is not warranted and cannot be recognized here. To the contrary, once the letter left the defendant’s hand, headed for delivery to a prison unit, the defendant’s expectation should at least have been that the letter would be opened and examined for contraband or any other noticeable characteristics which posed a threat to prison security. We find that the trial judge properly denied the motion to suppress.
Affirmed.
Judge Arnold concurs.
Judge Wells dissents.